                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             EASTERN DIVISION

IKE SHAUNDALE NUNN,
ADC #152571                                                                     PLAINTIFF

V.                          CASE NO. 2:18-CV-137-JM-BD

DRUMMOND, et al.                                                         DEFENDANTS

                                         ORDER

       The Court has received a Partial Recommended Disposition (“Recommendation”)

from Magistrate Judge Beth Deere. The parties have not filed objections. After careful

review of the Recommendation, the Court concludes that the Recommendation should be,

and hereby is, approved and adopted as this Court’s findings in all respects.

       The Medical Defendants’ motion for summary judgment (docket entry #29) is

GRANTED. Mr. Nunn’s claims against the Defendants Drummond and Stieve are

DISMISSED, without prejudice, for lack of exhaustion of administrative remedies. The

Clerk is instructed to terminate Defendants Drummond and Stieve as party Defendants.

       IT IS SO ORDERED, this 19th day of March, 2019.



                                                 _______________________________
                                                 UNITED STATES DISTRICT JUDGE
